DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 21, in the reply filed on 9/29/2022 is acknowledged.  Applicant does not provide the reason for the traversal.  This is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 had been canceled in the amendment filed on 09/29/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alley (2009/0072385) in view of Topacio (2011/0254154).

    PNG
    media_image1.png
    255
    636
    media_image1.png
    Greyscale

Regarding claim 1, figure 4 [0045-0051], Alley discloses:
1. (Currently Amended) An integrated circuit (IC) device, comprising: metal circuitry 419 (or chip 405); and 
 Topacio discloses a multi-material toothed bond pad 222 or 322a-g (figures 4-10[0045-0051] comprising: a plurality of vertically-extending teeth 222, 322a-g formed from a first material; and a fill material 306 located between the plurality of vertically-extending teeth formed from a second material different than the first material; wherein the plurality of vertically-extending teeth 322a-g define an abrasive structure configured to facilitate a bonding of another structure 306 or layer 310 to the multi-material toothed bond pad 222 or 322a-g.

    PNG
    media_image2.png
    368
    604
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Alley to teachings toothed bond pad,as taught by Topacio, because it is desirous in the art to achieve the predictable result of maximizing the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figure 4 [0045-0051], Alley and Topacio disclose:
2. (Original) The IC device of Claim 1, wherein the IC device comprises an interposer 405.
As to claim 3, figure 4 [0045-0051], Alley and Topacio disclose:
3. (Original) The IC device of Claim 1, wherein the IC device comprises an IC die 405.
As to claim 4, figure 4 [0045-0051], Alley and Topacio disclose:
4. (Currently Amended) The IC device of Claim 1, wherein the plurality of vertically-extending teeth 322a-g comprise oxidized teeth including an oxide layer 306 formed on [[each]] respective vertically-extending [[tooth]] teeth 322a-g.


    PNG
    media_image2.png
    368
    604
    media_image2.png
    Greyscale

As to claim 5, figure 4 [0045-0051], Alley and Topacio disclose:
5. (Currently Amended) The IC device of Claim 4, wherein the oxide layer 306 formed on [[each]] respective vertically-extending [[tooth]] teeth defines the abrasive structure.
As to claim 6, figure 4 [0045-0051], Alley and Topacio disclose:
6. (Original) The IC device of Claim 1, wherein the first material comprises aluminum, and the second material comprises silver.  See para [0050].
As to claim 7, figure 4 [0045-0051], Alley and Topacio disclose:
7. (Original) The IC device of Claim 1, wherein the first material comprises silicon [0050-0051].
As to claims 8-9, figure 4 [0045-0051], Alley and Topacio disclose:
8-9. (Currently Amended) The IC device of Claim 1, wherein [[each]] respective ones of the plurality of vertically-extending teeth [[has]] have a height-to-width ratio, except that the ratio is at least 2-5. 
Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Alley and Topacio in the ratio range (2-5) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

As to claim 21, figure 4 [0045-0051], Alley and Topacio disclose:
21. (New) The IC device of Claim 1, wherein respective vertically-extending teeth 322a-g include (a) respective side surfaces covered by the fill material 306 and (b) respective upper surfaces uncovered by the fill material 306 and oxidized with an oxide layer formed on the respective upper surfaces.

    PNG
    media_image3.png
    354
    638
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (20100283148) discloses a bond pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813